Citation Nr: 1501874	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  09-39 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable initial rating prior to March 11, 2009, and in excess of 30 percent thereafter, for a cognitive disorder, not otherwise specified due to traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel
INTRODUCTION

The Veteran served on active duty from March 1991 to May 1991, and from December 1992 to December 1994.  Thereafter, he also had periods of active duty for training as a member of the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a prior rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The issue has been recharacterized to reflect the medical evidence of record.

This case was most recently before the Board in February 2012, at which time it was remanded so that VA treatment records could be obtained.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Additional evidence was received in November 2014 after the most recent supplemental statement of the case in October 2012 without a waiver for RO consideration.  See 38 C.F.R. § 19.38.  The additional evidence consists of VA treatment records dated from May 2007 to June 2014.  These records are either duplicative of information already in the claims file or irrelevant to the issue on appeal.  Therefore, a remand to the RO for initial review is not required. 
 
In November 2011, the Veteran testified at a Board video-conference hearing.  A written transcript is of record.


FINDINGS OF FACT

1.  Prior to March 11, 2009, the Veteran's cognitive disorder was manifested by very mild memory impairment and difficulty concentrating, but not occupational and social impairment, and did not require continuous medication.  

2.  From March 11, 2009 to February 8, 2010, the Veteran's cognitive disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not occupational and social impairment with reduced reliability and productivity.  There is no probative evidence of cognitive impairment warranting a level of impairment with a numerical designation of "2" or higher. 

3.  From February 9, 2010, the Veteran's cognitive disorder, not otherwise specified, due to TBI, was manifested by cognitive impairment warranting a numerical designation of "2" due to objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  There is no evidence of occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Prior to March 11, 2009, the criteria for an initial compensable evaluation for cognitive disorder, not otherwise specified, due to TBI, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8045 (2008 and 2014); 4.130, DC 9327 (2014).

2.  From March 11, 2009, to February 8, 2010, the criteria for an initial evaluation in excess of 30 percent for cognitive disorder, not otherwise specified, due to TBI, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, DC 8045 (2008 and 2014); 4.130, DC 9327 (2014).

3.  From February 9, 2010, the criteria for an initial evaluation of 40 percent, but no higher, for cognitive disorder, not otherwise specified, due to TBI, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, DC 8045 (2008 and 2014); 4.130, DC 9327 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  

By way of February and August 2006 pre-adjudication letters, VA notified the Veteran of the information and evidence need to substantiate his service connection claim.  The letters also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the initial rating claim is downstream from that of service connection, another VCAA notice is not required.  Accordingly, the Board finds that VA satisfied its duty to notify.  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran.  The evidence of record includes VA treatment records, private treatment records, and lay statements.  The Veteran was afforded VA examinations in October 2008, June 2009, and February 2010 that the Board finds are adequate because the examiners discussed his medical history, described his disability and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Analysis

The Veteran suffered a head injury during service.  In November 2006, the RO granted service connection for residuals of head injury with tension headaches and assigned a noncompensable evaluation, effective January 25, 2006.  In July 2007, the RO increased the headache evaluation to 30 percent, effective April 30, 2007.  In September 2008, the RO granted service connection for a scar on the head and assigned a 30 percent evaluation, effective April 30, 2007.  In July 2009, the RO increased the headaches evaluation to 10 percent, effective January 25, 2006 to April 29, 2007.

In October 2008, the RO granted service connection for cognitive disorder, not otherwise specified, due to TBI, and assigned a noncompensable evaluation, effective April 23, 2007, under DCs 9399-9327.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  In June 2009, the RO increased the cognitive disorder evaluation to 30 percent, effective March 11, 2009.

Cognitive disorder, as a psychiatric disability, is evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9327.  All psychiatric disabilities are evaluated together regardless of the diagnoses.  A 10 percent evaluation is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medications.  Id. 

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  But use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 81 to 90 represents absent or minimal symptoms.  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g. difficulty concentrating after family argument), and reflect no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally, functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51-60 involves moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  The Board is cognizant that a GAF score is not determinative by itself.

It is possible for a claimant to have separate and distinct manifestations from the same injury, which permit rating the manifestations under several diagnostic codes. The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition(s).  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Pyramiding, which is the evaluation of the same disability or the same manifestation of a disability under different DCs, is to be avoided.  38 C.F.R. § 4.14 (2014). 

TBI injuries, which are rated under DC 8045, provide an exception to this general rule.  Specifically, Note (1) provides: There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a combined mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation is not to be assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions is to be assigned.  If, however, the manifestations are clearly separable, a separate evaluation for each condition will be assigned. 

The protocol for TBIs was revised during the pendency of this appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  For claims received by VA prior to that effective date, a Veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  See VBA Fast Letter 8-36 (October 24, 2008).  

Under the previous regulations, DC 8045 provides for the evaluation of brain disease due to trauma.  38 C.F.R. § 4.124a (2008).  Purely neurological disabilities are rated under the applicable DC.  Purely subjective complaints, such as headache, dizziness, or insomnia, which are recognized as symptomatic of brain trauma, are rated at 10 percent and no more under DC 9304 (dementia due to head trauma) and may not be combined with any other rating for a disability due to brain trauma.  A rating in excess of 10 percent for brain disease due to trauma under DC 9304 may not be assigned in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  Id.

The criteria pertaining to residuals of TBI under DC 8045, effective from October 23, 2008, are as follows:  There are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

With regard to physical dysfunction, the Veteran is service-connected for headaches and a scar.  There is no competent evidence of record that the Veteran's TBI causes motor and sensory dysfunction; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; or endocrine dysfunctions.  The Board acknowledges the Veteran's contention that he suffers from a speech impediment and a visual disturbance, and that these conditions are residuals of his TBI.  Notably, the record contains no medical evidence of a speech impediment.  See, e.g., April 2007 Neuropsychological Evaluation and February 2010 VA Examination.  Although blurred vision has been diagnosed, it has been attributed to uncorrected refractive error.  See October 2006 VA Examination.  Although the April 2007 provider indicated the possibility of a visual disturbance, this was later ruled out.  See November 2007 VA Treatment Record.  Accordingly, the Board finds that evaluation of physical dysfunction is not relevant to the Veteran's claim.  In addition, no VA examiner or clinician has stated that the Veteran's emotional/behavioral symptoms are part of the TBI residuals.  In fact, the February 2010 VA examiner determined that the Veteran's irritability is not the result of his TBI.  Therefore, the Board shall restrict its discussion and analysis on this issue to the Veteran's cognitive dysfunction.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from zero to three, and a fifth level, the highest level of impairment, labeled "total."  Not every facet, however, has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," because any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage rating is assigned based on the level of the highest facet as follows:  zero equals a noncompensable rating; a one equates to a 10 percent; a two equates to a 40 percent; and a three equates to a 70 percent.  For example, a 70 percent rating is assigned if three is the highest level of evaluation for any facet.  38 C.F.R. § 4.124a, DC 8045 (2014).
Prior to March 11, 2009

The Board finds that a compensable initial rating is not warranted prior to March 11, 2009 under DC 8045 as it existed prior to October 23, 2008.  The evidence during this time period reflects that the Veteran's disability was manifested by headaches, painful scar, memory loss, and difficulty concentrating.  He denied dizziness or seizures.  See June 2006 and July 2007 VA Treatment Records.  The Board notes that the separate 10 and 30 percent ratings assigned during this time period under DCs 8100 and 7800 contemplate the Veteran's subjective complaints of headaches and painful scar.  There is no medical evidence of a diagnosis of multi-infarct dementia.  Thus, the Board must focus on purely neurological disabilities related to TBI.  See 38 C.F.R. § 4.124a, DC 8045 (2008).

The evidence shows that the Veteran suffers from slight memory loss and difficulty concentrating.  These symptoms were first diagnosed as a cognitive disorder by a private provider during an April 2007 neuropsychological evaluation.  At that time, the Veteran expressed concern about his ability to handle the physical demands of his job due to a service-connected shoulder disability.  The psychologist specifically determined that the Veteran's job environment "does not tax his cognitive abilities" and noted that he reportedly received "outstanding" performance evaluations at work.  

The Veteran submitted to an October 2008 VA mental disorders examination, at which time he reported forgetfulness.  He had to write things down and had some problems learning new things.  He denied getting lost when going places and he did not have general confusion or problems handling his finances.  He could remember the past well.  The Veteran had not missed any work due to memory problems.  He lived with his wife and took care of his activities of daily living.  The Veteran was fully oriented during the examination.  Speech was normal.  The examiner noted that the Veteran's memory "was really good."  Judgment was good, and insight was fair.
 
The Board acknowledges the Veteran's report during the October 2008 VA examination that his cognitive disorder affected his ability to learn new duties and/or procedures; however, he reported that his work performance was "excellent" during a July 2007 VA neurological consultation.  Moreover, the October 2008 VA examiner described the Veteran's cognitive disability as "mild," noting that the Veteran exhibited none of the symptoms identified in the April 2007 report  "due to the fact that it is so subtle."  Further, the assigned GAF scores of 80 to 85 and 75 are indicative of no more than absent or slight impairment.  For these reasons, the Board finds that there was no occupational and social impairment due to the Veteran's cognitive impairment during this time period.  See 38 C.F.R. § 4.124a, DC 8045 (2008) and 38 C.F.R. § 4.130, DC 9327 (2014).

From March 11, 2009, to February 8, 2010

The Veteran submitted to a June 2009 VA mental disorders examination, at which time he reported that he sometimes got lost while driving, "checked and rechecked" to remember appointments, and read newspaper articles three times in order to understand them.  The examiner reviewed the claims file, but could not find either the April 2007 private evaluation report or the October 2008 VA examination report.  In any event, he concluded that the Veteran's remote memory was normal, while his recent and immediate memory were moderately impaired.  He based this opinion on the Veteran's report of memory problems at work and home, as well as concentration issues.  The examiner found no deficiencies in judgment.  

The Board finds that a rating in excess of 30 percent is not warranted under DC 8045 as it existed prior to October 23, 2008 for any time during the appeal period.  In this regard, the Board notes that there is no evidence of multi-infarct dementia.

Similarly, the Veteran's symptoms during this time period were not severe enough to warrant an increase to 40 percent under DC 8045 as it has existed since October 23, 2008.  Although moderate symptoms of memory impairment were noted, it does not appear that neuropsychological testing was conducted as contemplated by the rating criteria.  There is no other evidence of cognitive impairment warranting a level of impairment with a numerical designation of "2" or higher. 

The Board has considered whether a rating in excess of 30 percent may be assigned under DC 9327 for dementia due to head trauma.  This is the DC under which the Veteran's 30 percent rating was assigned.  Although the Veteran experienced some slight memory loss and difficulty in concentrating, it was not severe enough to produce occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.  These symptoms were not demonstrated in the June 2009 VA examination report.  The Board acknowledges that the VA examiner assigned a GAF score of 51, which is reflective of moderate symptomatology; however, the evidence suggests that the Veteran was able to work around his cognitive impairments to a large degree.

From February 9, 2010

The evidence demonstrates that a disability evaluation of 40 percent under the current TBI criteria is warranted as of February 9, 2010.  According to the February 9, 2010 VA TBI examination report, the Veteran complained of memory loss and difficulty concentrating.  The examiner found objective evidence of memory loss, noting that the Veteran demonstrated difficulty with his memory upon testing.  Under the facet for memory, attention, concentration and executive functions, a numerical value of "1" is assigned when there are complaints of mild memory loss.  A numerical value of "2" is warranted when there is objective evidence on testing of mild memory loss.  In the present case, there is objective evidence warranting a numerical value of "2".  The record contains no evidence of criteria necessary for a numerical value of "3".  

The Board finds that a rating in excess of 40 percent is not warranted under the General Rating Formula.  The Board acknowledges the February 2010 VA examiner's finding that the Veteran "endorses significant impairment in the management of his financial affairs."; however, he has worked full-time throughout the appeal period and is able to function on a daily basis with no difficulty.  The Veteran demonstrated normal judgment and communication during the February 2010 VA examination.  A December 2011 VA treatment record shows that the Veteran was fully oriented.  

The Board has also considered the need for special monthly compensation, but finds no evidence of loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance, or housebound status.

The Board finds that an initial evaluation of 40 percent for cognitive disorder, not otherwise specified, due to TBI, is warranted as of February 9, 2010.  See 38 U.S.C. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this limited regard, the Veteran's claim is granted.

As to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's cognitive disorder.  The primary symptoms associated with this disorder are memory loss and difficulty concentrating.  He has not asserted any symptoms related to his cognitive disorder that are not contemplated by the rating criteria.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's cognitive disorder does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  See 38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for this condition.  He has continued to work full-time throughout the appeal period.  He does not contend, and the evidence of record does not suggest, that his cognitive disorder alone has caused him to miss work.  Rather, the Veteran has reported lost time from work due to his service-connected headaches, which are separately evaluated and not currently on appeal.  See also February 2010 VA Examination Report (where examiner noted the Veteran's headaches result in increased absenteeism).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

The Board notes that under Johnson v. McDonald, 762 F. 3rd 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Last, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The Veteran has worked full-time throughout the entire appeal period.  He does not contend, nor does the evidence show, that he is unemployable as a result of his service-connected cognitive disorder.  Therefore, any inferred TDIU claim is inapplicable.









	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial compensable evaluation prior to March 11, 2009 for cognitive disorder, not otherwise specified, due to TBI, is denied.

Entitlement to an initial evaluation greater than 30 percent from March 11, 2009 to February 8, 2010 for cognitive disorder, not otherwise specified, due to TBI, is denied.

An evaluation of 40 percent for cognitive disorder, not otherwise specified, due to TBI, is granted as of February 9, 2010.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


